DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on May 20, 2022 has been entered. Claims 1-11 and 13-21 remain pending. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 7, 9, 13-17, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Matitsine et al. (U.S. Pub. No. 2015/0091767, hereafter "Matitsine").
Regarding claim 1, Matitsine teaches (Fig. 1A, 1B, 2) an antenna comprising: a housing (40); at least one lens (30) mounted within the housing (40); a first reflector (right 66) and a second reflector (left 66); a first array of radiating elements (first 210) extending forwardly from a front surface (surface of 66) of a planar section of the first reflector (right 66); a second array of radiating elements (second 210) extending forwardly from a front surface (surface of 66) of a planar section of the second reflector (left 66), wherein a first plane comprising the front surface of the planar section of the first reflector (right 66) and a second plane comprising the front surface of the planar section of the second reflector (left 66) intersect at an oblique angle; and a sidelobe suppressor (RF absorber, Par. 69, “In some embodiments, an RF absorber (not shown) can be placed between tray 66 and arrays) configured to reduce first radio frequency (RF) energy emitted by the first array of radiating elements (first 210) and reflected by the second reflector (left 66), wherein the sidelobe suppressor is disposed on the front surface (surface of 66) of the first reflector (right 66) and/or the front surface (surface of 66) of the second reflector (left 66).
Regarding claim 2, Matitsine teaches the antenna of Claim 1, wherein the sidelobe suppressor comprises a RF absorber material (RF absorber, Par. 69, “In some embodiments, an RF absorber (not shown) can be placed between tray 66 and arrays) covering a portion of the front surface of the planar section of the second reflector (left 66), and wherein the front surface of the planar section of the second reflector (left 66) faces towards the at least one lens (30).
Regarding claim 4, Matitsine teaches the antenna of Claim 2, wherein the second reflector (left 66) comprises an outer wall angled with respect to the planar section of the second reflector (left 66), wherein the RF absorber material covers an inner surface of the outer wall, and wherein the inner surface faces towards the at least one lens (30).

    PNG
    media_image1.png
    491
    549
    media_image1.png
    Greyscale


Regarding claim 5, Matitsine teaches the antenna of Claim 2, wherein the sidelobe suppressor further comprises a RF absorber material (RF absorber, Par. 69, “In some embodiments, an RF absorber (not shown) can be placed between tray 66 and arrays) covering a portion of a front surface of the planar section of the first reflector (right 66), and wherein the front surface of the planar section of the first reflector (right 66) faces towards the lens (30).
Regarding claim 7, Matitsine teaches the antenna of Claim 2, further comprising an inner wall (middle 66) arranged between the planar section of the first reflector (right 66) and the planar section of the second reflector (left 66).
Regarding claim 9, Matitsine teaches the antenna of Claim 7, wherein a gap exists between the inner wall (middle 66) and an innermost surface of the RF absorber material (RF absorber, Par. 69) covering the portion of the front surface of the planar section of the second reflector (left 66).

    PNG
    media_image2.png
    491
    549
    media_image2.png
    Greyscale


Regarding claim 13, Matitsine teaches the antenna of Claim 1, wherein a unitary component comprises the first reflector (right 66) and the second reflector (left 66).
Regarding claim 14, Matitsine teaches an antenna comprising: a housing (40); at least one lens (30) mounted within the housing (40); a first reflector (right 66) and a second reflector (left 66); a first array of radiating elements (first 210) extending forwardly from a front surface of a planar section of the first reflector (right 66); a second array of radiating elements (second 210) extending forwardly from a front surface of a planar section of the second reflector (left 66), wherein a first plane comprising the front surface of the planar section of the first reflector (right 66) and a second plane comprising the front surface of the planar section of the second reflector (left 66) intersect at an oblique angle; radio frequency (RF) absorber material (RF absorber, Par. 69) covering a portion of the front surface of the planar section of the first reflector (right 66) and a portion of the front surface of the planar section of the second reflector (left 66), wherein the front surfaces of the planar sections of the first and second reflectors (left 66) face toward the at least one lens (30), and wherein the RF absorber material (RF absorber, Par. 69) is configured to absorb first RF energy emitted by the first array of radiating elements (first 210) that is directed toward the second reflector (left 66) and is configured to absorb second RF energy emitted by the second array of radiating elements (second 210) that is directed toward the first reflector (right 66).

    PNG
    media_image3.png
    491
    549
    media_image3.png
    Greyscale

Regarding claim 15, Matitsine teaches the antenna of Claim 14, further comprising an inner wall (middle 66) positioned between the first reflector (right 66) and the second reflector (left 66).
Regarding claim 16, Matitsine teaches the antenna of Claim 15, wherein the first reflector (right 66) comprises an outer wall angled with respect to the planar section of the first reflector (right 66), wherein the second reflector (left 66) comprises an outer wall angled with respect to the planar section of the second reflector (left 66), and wherein the outer wall of the first reflector (right 66) and the outer wall of the second reflector (left 66) extend in parallel to each other.
Regarding claim 17, Matitsine teaches the antenna of Claim 16, wherein the RF absorber material (RF absorber, Par. 69) covers a portion of an inner surface of the outer wall of the first reflector (right 66) and covers a portion of an inner surface of the outer wall of the second reflector (left 66), wherein the inner surface of the outer wall of the first reflector (right 66) faces toward the at least one lens (30), and wherein the inner surface of the outer wall of the second reflector (left 66) faces toward the at least one lens (30).
Regarding claim 19, Matitsine teaches the antenna of Claim 15, wherein a portion of the front surface of the planar section of the first reflector (right 66) that is proximate to the inner wall (middle 66) is uncovered by the RF absorber material (RF absorber, Par. 69).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 6, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matitsine et al. (U.S. Pub. No. 2015/0091767, hereinafter "Matitsine") in view of Patenaude et al. (U.S. 6,140,978, hereinafter "Patenaude").
Regarding claim 3, Matitsine teaches the antenna of claim 2.
Matitsine does not teach the antenna of claim 2, wherein the RF absorber material covers at least 70% of a surface area of the front surface of the planar section of the second reflector. 
However, Patenaude teaches (Fig. 9) an antenna wherein an RF absorber material (42) covers at least 70% of a surface area of the front surface of the planar section of the second reflector (upper surface of 41) (Col. 4, lines, 32-56).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matitsine to have the RF absorber material covers at least 70% of a surface area of the front surface of the planar section of the second reflector as taught by Patenaude in order to electrically decouple the backing structure from the intended RF reflector functionality of the antenna (Patenaude Col. 4, lines 35-43). 
Regarding claim 6, Matitsine teaches the antenna of claim 5.
Matitsine does not teach the antenna of claim 5, wherein the RF absorber material covers at least 70% of a surface area of the front surface of the first reflector.
However, Patenaude teaches (Fig. 9) an antenna wherein the RF absorber material (42) covers at least 70% of a surface area of the front surface of the first reflector (upper surface of 41) (Col. 4, lines 32-56).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matitsine to have the RF absorber material covers at least 70% of a surface area of the front surface of the first reflector as taught by Patenaude in order to electrically decouple the backing structure from the intended RF reflector functionality of the antenna (Patenaude Col. 4, lines 35-43).
Regarding claim 8, Matitsine teaches the antenna of claim 7.
Matitsine does not teach the antenna of claim 7, wherein a RF absorber material at least partially covers a surface of the inner wall facing the first array of radiating elements or the second array of radiating elements.
However, Patenaude teaches (Fig. 9) an antenna wherein a RF absorber material (42) at least partially covers a surface of the inner wall (upper surface of 41) facing the first array of radiating elements or the second array of radiating elements (47).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matitsine to have a RF absorber material at least partially covers a surface of the inner wall facing the first array of radiating elements or the second array of radiating elements as taught by Patenaude in order to electrically decouple the backing structure from the intended RF reflector functionality of the antenna (Patenaude Col. 4, lines 35-43).
Regarding claim 18, Matitsine teaches the antenna of claim 16.
Matitsine does not teach the antenna of claim 16, wherein the front surface of the planar section of the first reflector is completely covered by the RF absorber material along a distance from the inner wall to the outer wall of the first reflector.
However, Patenaude teaches (Fig. 9) an antenna wherein the front surface of the planar section of the first reflector (upper surface of 41) is completely covered by the RF absorber material (42) along a distance from the inner wall to the outer wall of the first reflector (upper surface of 41) (Col. 4, lines 32-56).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matitsine to have the front surface of the planar section of the first reflector is completely covered by the RF absorber material along a distance from the inner wall to the outer wall of the first reflector as taught by Patenaude in order to electrically decouple the backing structure from the intended RF reflector functionality of the antenna (Patenaude Col. 4, lines 35-43).
Claims 10-11, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Matitsine et al. (U.S. Pub. No. 2015/0091767, hereinafter "Matitsine") in view of Bisiules et al. (U.S. 10,601,120, hereinafter "Bisiules").
Regarding claim 10, Matitsine teaches the antenna of claim 1. 
Matitsine does not teach the antenna of claim 1 wherein the sidelobe suppressor comprises a RF choke positioned between the planar section of the first reflector and the planar section of the second reflector.
However, Bisiules teaches (Figs. 3B, 3C) an antenna wherein the sidelobe suppressor comprises a RF choke (140) positioned between the planar section of the first reflector (a first 130) and the planar section of the second reflector (a second 130).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matitsine to have the sidelobe suppressor comprises a RF choke positioned between the planar section of the first reflector and the planar section of the second reflector as taught by Bisiules in order to improve the structural integrity of the antenna (Bisiules Par. Col. 3, line 65 – Col 4. Line 5). 
Regarding claim 11, Matitsine in view of Bisiules teaches the antenna of claim 10. 
Matitsine does not teach the antenna of claim 10 wherein the RF choke has a length equal to a length of the first array of radiating elements.
However, Bisiules teaches (Figs. 3B, 3C) an antenna wherein the RF choke (140) has a length equal to a length of the first array of radiating elements (150/170).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matitsine to have the RF choke has a length equal to a length of the first array of radiating elements as taught by Bisiules in order to improve the structural integrity of the antenna (Bisiules Par. Col. 3, line 65 – Col 4. Line 5).
Regarding claim 20, Matitsine teaches an antenna comprising: at least one lens (30) mounted within a housing (40); a first reflector (right 66) and a second reflector (left 66); a first array of radiating elements (first 210) extending forwardly from a front surface of a planar section of the first reflector (right 66); a second array of radiating elements (second 210) extending forwardly from a front surface of a planar section of the second reflector (left 66), wherein a first plane comprising the front surface of the planar section of the first reflector (right 66) and a second plane comprising the front surface of the planar section of the second reflector (left 66) intersect at an oblique angle.
Matitsine does not teach an antenna wherein a radio frequency (RF) choke positioned between the planar section of the first reflector and the planar section of the second reflector; wherein the RF choke is configured to reduce first RF energy emitted by the first array of radiating elements that is directed toward the second reflector and reduce second RF energy emitted by the second array of radiating elements that is directed toward the first reflector.
However, Bisiules teaches (Figs. 3B, 3C) an antenna wherein a radio frequency (RF) choke (140) positioned between the planar section of a first reflector (a first 130) and a planar section of the second reflector (a second 130); wherein the RF choke (140) is configured to reduce first RF energy emitted by the first array of radiating elements (first 150/170) that is directed toward the second reflector (second 130) and reduce second RF energy emitted by the second array of radiating elements (second 150/170) that is directed toward the first reflector (first 130).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matitsine to have a radio frequency (RF) choke positioned between the planar section of the first reflector and the planar section of the second reflector; wherein the RF choke is configured to reduce first RF energy emitted by the first array of radiating elements that is directed toward the second reflector and reduce second RF energy emitted by the second array of radiating elements that is directed toward the first reflector as taught by Bisiules in order to improve the structural integrity of the antenna (Bisiules Par. Col. 3, line 65 – Col 4. Line 5).
Regarding claim 21, Matitsine in view of Bisiules teaches the antenna of claim 20. 
Matitsine does not teach the antenna of Claim 20, wherein the first reflector, second reflector, and RF choke are formed as a unitary component.
However, Bisiules teaches (Figs. 3B, 3C) an antenna wherein the first reflector (first 130) and RF choke (140) are formed as a unitary component.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matitsine to have the first reflector, second reflector, and RF choke are formed as a unitary component as taught by Bisiules in order to improve the structural integrity of the antenna (Bisiules Par. Col. 3, line 65 – Col 4. Line 5).
Response to Arguments
Applicant's arguments filed May 20, 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues on pages 8-10 that “the sidelobe suppressor (i.e., RF absorber) disclosed in Matitsine is not disposed on the front surface of the main reflector(s) (i.e., the reflectors having the radiating elements extending forwardly therefrom) as claimed, but instead is placed between two different reflectors (i.e., between a main reflector and an additional reflector)” and that “Matitsine fails to disclose a sidelobe suppressor being disposed on the front surface of the first reflector and/or the front surface of the second reflector as claimed”. Examiner respectfully disagrees. Applicant’s argument is not commensurate with the language of the claim as written. Matitsine teaches the limitations of claim one, including wherein the sidelobe suppressor is disposed on the front surface (surface of 66) of the first reflector (right 66) and/or the front surface (surface of 66) of the second reflector (left 66) (RF absorber, Par. 69, “In some embodiments, an RF absorber (not shown) can be placed between tray 66 and arrays).
Regarding claim 14, Applicant argues on pages 11-12 that “the RF absorber disclosed in Matitsine is not on the front surface of the reflectors with the radiating elements extending forwardly therefrom (i.e., the "main" reflectors) as claimed, but instead is placed between two different reflectors (i.e., between a main reflector and an additional reflector). Or put another way, Matitsine teaches placing the RF absorber on the back side of the main reflectors”. Examiner respectfully disagrees. Applicant’s arguments are not commensurate with the language of the claim as written. Matitsine teaches the limitations of claim 14, including the radio frequency (RF) absorber material (RF absorber, Par. 69) covering a portion of the front surface of the planar section of the first reflector (right 66) and a portion of the front surface of the planar section of the second reflector (left 66), wherein the front surfaces of the planar sections of the first and second reflectors (left 66) face toward the at least one lens (30).
Regarding claim 20, Applicant argues on pages 13-15 that “Bisiules discloses a base station antenna having a single reflector assembly 130 that includes a main reflective surface 132 and sidewalls 134” and that “Bisiules fails to teach or suggest a first and a second reflector assembly 130”. Examiner respectfully disagrees. Matitsine teaches (Figs. 1A, 1B, 2) a first reflector (right 66) and a second reflector (left 66). Bisiules teaches (Figs. 3B, 3C) an antenna assembly wherein an RF choke (140) is configured to reduce first RF energy emitted by the first array of radiating elements (first 150/170) that is directed toward the second reflector (a second 130) and reduce second RF energy emitted by the second array of radiating elements (second 150/170) that is directed toward the first reflector (a first 130).
Applicant also argues on page 15 that “the cited references fail to provide any incentive or suggestion that would have motivated one of ordinary skill in the art to modify the reflector assembly of Bisiules such that the RF choke(s) are positioned between two reflectors because doing so would require redesigning the entire reflector assembly”. Examiner respectfully disagrees. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matitsine to have a radio frequency (RF) choke positioned between the planar section of the first reflector and the planar section of the second reflector; wherein the RF choke is configured to reduce first RF energy emitted by the first array of radiating elements that is directed toward the second reflector and reduce second RF energy emitted by the second array of radiating elements that is directed toward the first reflector as taught by Bisiules in order to improve the structural integrity of the antenna (Bisiules Par. Col. 3, line 65 – Col 4. Line 5).
Regarding dependent claims 2-11, 13, 15-19, and 21, Applicant traverses the rejection of these claims and argues on page 15 that “each of these claims depends from a base claim that is believed to be in condition for allowance”. Examiner respectfully disagrees. Each of the dependent claims depend on a base claim that stands rejected as discussed above. 
For the reasons stated above, the rejection of claims 1-2, 4-5, 7, 9, 13-17, and 19 under 35 U.S.C. 102 and the rejection of claims 3, 6, 8, 10-11, 18, and 20-21 under 35 U.S.C. 103 are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845                             

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845